DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaji (JP2010-108388), cited in IDS in view of Fukushima (JPH1027089), cited in IDS.
Regarding claim 1, Kaji discloses centralized control apparatus 1 comprising: a processor 3 (section 0021, medical imaging system, information processing apparatus), wherein the processor predicts, when a first operation is performed on one device of a plurality of devices (section 0040-0041, 0054, input of disease name or dosage), a second operation having a high possibility to be performed second after the to the first operation than other operations, the predicted second operation being an operation of which a number of performances is largest among operations performed second after the first operation in the operation data string coincident with an order of past operations for each procedure performed on the plurality of device before the first operation is performed (section 0055, simultaneous occurrence probability, ·0.0005460882:3'' of the medication 1 and the examination 2 has tile highest simultaneous occurrence probability), and displays an operation screen for the predicted second operation on a display apparatus (Section 0056, the control unit predicts that the operation group included in the selected set of examination is the operation to be performed next, and displays a display for proposing the predicted operation as an operation candidate on the display unit).
However Kaji does not discloses second operation performed on a basis of past operation information for each procedure performed on the plurality of devices. Fukushima discloses second operation performed on a basis of past operation information for each procedure performed on the plurality of devices (claim 1). This allows for the proper operation to be performed on a patient. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Kaji by adding second operation performed on a basis of past operation information for each procedure performed on the plurality of devices as taught by Fukushima in order to facilitate the proper operation to be performed on a patient.
Kaji discloses including a medical instrument, from a start to an end of surgery for each surgery (sections 0042, 0055, control unit determines where or not all operation have been completed for one examination and when the processing step is performed. Simultaneous occurrence probability, ·0.0005460882:3'' of the medication 1 and the examination 2 has tile highest simultaneous occurrence probability). Fukushima also discloses the processor causes the operation data recording section to record an operation data string that is an array of a plurality of operation data arranged in an order of the operation performed on the plurality of devices and predict, as the second operation, an operation of which a number of performances is largest as an operation next to the first operation in the operation data string (claim 1). This allows for the proper operation to be performed on a patient. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Kaji by adding the processor causes the operation data recording section to record an operation data string that is an array of a plurality of operation data arranged in an order of the operation performed on the plurality of devices and predict, as the second operation, an operation of which a number of performances is largest as an operation next to the first operation in the operation data string on a plurality of devices as taught by Fukushima in order to facilitate the proper operation to be performed on a patient.
Concerning claim 2, Kaji in view of Fukushima, specifically Kaji discloses the operation screen is a screen for performing at least one of an instruction relating to an execution of a function of a device related to the second operation and a setting instruction relating to the function (sections 0057-0060).
	Concerning claim 5, Kaji in view of Fukushima , specifically Kaji discloses the processor the processor is configured to execute the second operation at a predetermined time after the predicted second operation on the operation screen is displayed on the display apparatus (section 0044-0051, The prediction of the operator: to be performed next is performed based on the result of the patient semantic analysis of the history of operations performed in the past examination).
	With respect to claim 6, Kaji in view of Fukushima , specifically Kaji discloses a period of the past operations in the operation data strings used to predict the second operation (section 0044-0051, The prediction of the operator: to be performed next is performed based on the result of the patient semantic analysis of the history of operations performed in the past examination).
	Regarding claim 7, Kaji in view of Fukushima , specifically Kaji discloses a device that is not used for the prediction can be set as the past operations in the operation data strings based on a device that is not used for the prediction of the second operation (Section 0056, the control unit predicts that the operation group included in the selected set of examination is the operation to be performed next, and displays a display for proposing the predicted operation as an operation candidate on the display unit).
	Concerning claim 8, Kaji in view of Fukushima , specifically Kaji discloses the operations in the operation data strings includes information for each procedure and for each user (Section 0056, the control unit predicts that the operation group included in the selected set of examination is the operation to be performed next, and displays a display for proposing the predicted operation as an operation candidate on the display unit).
With respect to claim 9, Kaji discloses predicts, when a first operation is performed on one device of a plurality of devices (section 0040-0041, 0054, input of disease name or dosage), a second operation having a high possibility to be performed second after the to the first operation than other operations, the predicted second operation being an operation of which a number of performances is largest among operations performed second after the first operation in the operation data string coincident with an order of past operations for each procedure performed on the plurality of device before the first operation is performed (section 0055, simultaneous occurrence probability, ·0.0005460882:3'' of the medication 1 and the examination 2 has tile highest simultaneous occurrence probability), and displays an operation screen for the predicted second operation on a display apparatus (Section 0056, the control unit predicts that the operation group included in the selected set of examination is the operation to be performed next, and displays a display for proposing the predicted operation as an operation candidate on the display unit).
However Kaji does not discloses second operation performed on a basis of past operation information for each procedure performed on the plurality of devices. Fukushima discloses second operation performed on a basis of past operation information for each procedure performed on the plurality of devices (claim 1). This allows for the proper operation to be performed on a patient. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Kaji by adding second operation performed on a basis of past operation information for each procedure performed on the plurality of devices as taught by Fukushima in order to facilitate the proper operation to be performed on a patient.
Kaji discloses including a medical instrument, from a start to an end of surgery for each surgery (sections 0042, 0055, control unit determines where or not all operation have been completed for one examination and when the processing step is performed. Simultaneous occurrence probability, ·0.0005460882:3'' of the medication 1 and the examination 2 has tile highest simultaneous occurrence probability). Fukushima also discloses the processor causes the operation data recording section to record an operation data string that is an array of a plurality of operation data arranged in an order of the operation performed on the plurality of devices and predict, as the second operation, an operation of which a number of performances is largest as an operation next to the first operation in the operation data string (claim 1). This allows for the proper operation to be performed on a patient. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Kaji by adding the processor causes the operation data recording section to record an operation data string that is an array of a plurality of operation data arranged in an order of the operation performed on the plurality of devices and predict, as the second operation, an operation of which a number of performances is largest as an operation next to the first operation in the operation data string on a plurality of devices as taught by Fukushima in order to facilitate the proper operation to be performed on a patient.
Regarding claim 10, Kaji in view of Fukushima, specifically Fukushima disclose the operation data strings include is information for each procedure and for each user (claim 1). This allows for the proper operation to be performed on a patient.
Concerning claim 11, Kaji in view of Fukushima, specifically Kaji disclose the second operation is executed when an operation on the operation screen displayed on the display apparatus is not performed until predetermined timing (section 0044-0051, The prediction of the operator: to be performed next is performed based on the result of the patient semantic analysis of the history of operations performed in the past examination).
With respect to claim 14, Kaji in view of Fukushima, specifically Kaji disclose a predict a plurality operations of which a number of performances is largest among operations performed after the first operation in the operation data string, as second operations having a higher possibility to be performed second after the to the first operation than other operations (section 0055, simultaneous occurrence probability, ·0.0005460882:3'' of the medication 1 and the examination 2 has tile highest simultaneous occurrence probability), and display a plurality of operation screens for the predicted second operation on a display apparatus (Section 0056, the control unit predicts that the operation group included in the selected set of examination is the operation to be performed next, and displays a display for proposing the predicted operation as an operation candidate on the display unit).
Claim Objections
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 9/28/2022 have been fully considered but they are not persuasive. Examiner finds that Kaji in view of Fukushima does disclose centralized control device/apparatus that control and predict operations done on a device and another operation to be done on another device. It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Kaji by adding second operation performed on a basis of past operation information for each procedure performed on the plurality of devices as taught by Fukushima in order to facilitate the proper operation to be performed on a patient.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792